F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                        August 3, 2005
                                  TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 JERALD C. LEECH,
                Plaintiff-Appellant,                    No. 04-6350
 v.                                               (D.C. No. 04-CV-253-F)
 DUANE ANDREWS, Detective;                           (W. D. Oklahoma)
 BRIAN O’ROURKE, Sergeant; BOB
 PRITCHETT, Officer; and DAVID
 FARROW, Lieutenant,
                Defendants-Appellees,

          and

 KIRK ROGERS, District 1, DA
 Investigator; ENID OKLAHOMA
 POLICE DEPARTMENT TACTICAL
 TEAM; NARCOTICS
 ENFORCEMENT UNIT, Perry,
 Oklahoma Police Dept.,

                Defendants.



                              ORDER AND JUDGMENT *


Before EBEL, McKAY, and HENRY, Circuit Judges.



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      This is a pro se civil rights appeal pursuant to 42 U.S.C. § 1983. In his

complaint to the district court, Mr. Leech asserted that his civil rights were

violated by various officers from the City of Enid Police Department (Defendants)

when they conducted a search of his home in November of 1999. Mr. Leech

claims Defendants violated his Fourth Amendment right against unreasonable

searches and seizures when they executed a search of his home. Defendants

allegedly failed to obtain a valid search warrant. Adopting the magistrate judge’s

Report and Recommendation, the district court dismissed Mr. Leech’s complaint

because he failed to bring his claim within the applicable statute of limitations, 2

and entered judgment in Defendants’ favor. Mr. Leech appeals to this court.

      After a thorough review of the briefs, the district court’s order, the


      2
       Because there is no specific statute of limitations for actions brought under
42 U.S.C. § 1983, federal courts must adopt the most analogous limitations period
provided by state law. See Board of Regents v. Tomanio, 446 U.S. 478, 483-84
(1980). In this case, Oklahoma’s two-year statute of limitations for personal
injury actions applies. See Meade v. Grubbs, 841 F.2d 1512, 1522-24 (10th Cir.
1988); see also Okla Stat. tit. 12, § 95(3) (West 2000).

                                          -2-
magistrate judge’s Report and Recommendation, and the record on appeal, and for

substantially the same reasons set forth in the magistrate judge’s well-reasoned

September 27, 2004, Report and Recommendation, which the district court

adopted on October 8, 2004, in its order and judgment of dismissal, we hold that

no relief is available to Mr. Leech pursuant to § 1983.

      The decision of the district court is AFFIRMED.

                                               Entered for the Court


                                               Monroe G. McKay
                                               Circuit Judge




                                         -3-